              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIELLE VENEZIA,                                 CIVIL ACTION
        Plaintiff,
      v.                                          N0.18-1458

EASTERN REVENUE, INC. et al,
        Defendants.

                                    ORDER

      AND NOW, this 1 lth day ofFebruary 2019, upon consideration of

Defendant Eastern Revenue, Inc.'s Motion for Summary Judgment (ECF No. 21),

Plaintiffs Response in Opposition to Defendant's Summary Judgment Motion

(ECF No. 24), Defendant's Reply (ECF NO. 25), Plaintiffs Objections to

Defendant's Submissions (ECF No. 35), Plaintiffs Surreply (ECF No. 37), oral

argument held on this matter on January 9, 2019, and in accordance with the

Court's accompanying Memorandum, it is hereby ORDERED and DECREED

that Defendant Eastern Revenue, Inc.'s Motion for Summary Judgment (ECF No.

21) is GRANTED. Plaintiffs Complaint is hereby DISMISSED.
